Title: From George Washington to John Pierce, 8 January 1783
From: Washington, George
To: Pierce, John


                        
                            Sir,
                            Newburgh 8th Jany 1783
                        
                        I shall be obliged to you for a list of the several sums which have been drawn from the Public for my use
                            since the commencement of the War—Mentioning to whom paid—& whether in Specie or Paper. I want to compare these
                            with my own Warrant Book & the Expenditures to see how matters Stand. I am Sir Yr Most Obedt Servt
                        
                            Go: Washington
                        
                    